Case 3:20-cv-00724-JAG Document 19 Filed 12/28/20 Page 1 of 1 PagelD# 428 —

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 3:20-cv-00724-JAG _, Case Name _WSOU Investments, LLC v. F5 Networks

Party Represented by Applicant: WSOU Investments, LLC

 

 

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials, please) John Walter Downing

 

 

 

Bar Identification Number 252850 State CA
Firm Name Kasowitz Benson Torres LLP
Firm Phone # 650-453-5170 Direct Dial # 650-453-5426 FAX # 650-453-5171

 

 

 

E-Mail Address jdowning@kasowitz.com
Office Mailing Address 333 Twin Dolphin Drive, Suite 200, Redwood Shores, CA 94065

 

Name(s) of federal court(s) in which I have been admitted USDC NDCA, USDC CACD, USDC WDTX, USDC EDTX

 

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

[ have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

[am amnot * a full-time employee of the United States of America, and if so, request exemption from the admission fee.
/s/ John W. Downing

(Applicant’s Signature)

 

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.

 

 

 

/s/ lsaac Rabicoff 12/22/20
(Signature) (Date)
Isaac Rabicoff 95094
(Typed or Printed Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid or Exemption Granted

The motion for admission is GRANTED a DENIED

Is} Ne. I
se

John A. Gibney, Jr.
(Judge’s Sivddind)> ates Distréct Judge (Date)

 

 
